The Coubt,
Wixon, J.,
denied the motion, holding that the writ being otherwise properly issued, was not void, though signed by a deputy clerk not at the county seat, but at another place within the county. The omission of the defendant’s name from that part of the writ containing the command to summon, is a mere irregularity, and the writ may be amended so as to correspond with the name in the recital as to giving-security.
Kimball & Austin Mnfg. Co. vs. Vroman, 35 Mich., 310, and cases cited.
Barber vs. Smith, 41 Mich., 138.